DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE, Amendment and Remarks filed August 22, 2022.
Claims 1, 2, 6, 11, 12 and 16 have been amended.  Claims 3, 4, 7-10 and 18-19 have been canceled.  Claims 1-2, 5-6, 11-17 and 20 are pending and have been examined.
In view of the claim amendments, the previous claim objections and most of the Section 112 rejections are withdrawn as moot.  However, please see the objection and Section 112 rejections that are either new or not previously addressed.   
Please see the new Section 103 rejection necessitated by the amendment.
   
Claim Objections
Claim 12 is objected to because of the following informalities: At line 11, “injunction” should be induction.  Appropriate correction is required.
  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, line 2, the recitation of “a weld area” renders antecedent basis unclear as to whether such area is the same or different as the weld area already recited in claim 1, line 9. 
Regarding claim 12, line 14, “the laminate body” lacks antecedent basis.
Regarding claim 13, line 2, the recitation of “a weld area” renders antecedent basis unclear as to whether such area is the same or different as the weld area already recited in claim 12, line 11. 
Regarding claim 20,  “the area enclosing” lacks antecedent basis.  Also, isn’t such area the recited enclosing container?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The recitation that at least one susceptor is ferromagnetic or nonferromagnetic fails to further limit the subject matter of the claim upon which it depends as all susceptors are either ferromagnetic or nonferromagnetic.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Centro di Progettazione Design & Tecnologie del Materiall Brindisi, EP 2801472A1 (hereafter Centro) in view of Soccard, US 2017/0129163 (hereafter Soccard) and Calder et al., US 2019/0337261 (hereafter Calder).

Regarding claim 1, Centro teaches a noninvasive method for welding pieces to one another (Abstract. Fig. 1 and paras [0014]-[0020] teaching a method of using a welding machine 1 having a movable induction welding head 3 to weld facing surfaces 10 and 11 of respective work pieces, P1 and P2, to be bonded; because Centro also teaches gas flow cooling device 4 that keeps the surface 10 relatively cool, significantly reducing the risk of generating surface defects (paras [0018]-[0019] and [0028]), the process is understood as “noninvasive”).  
The method of Centro includes the steps of:
placing at least two work pieces in contact with one another to create a laminate body (Fig. 1 and para [0017] describing work pieces P1 and P2 with respective facing surfaces 10 and 11 that are in contact with each other; paras [0001] and [0002] teach the invention of Centro is directed to bonding polymer-matrix composite materials, such as those for the aerospace or transport industries, the bonding of two polymer-matrix composite materials is understood as a type of lamination that forms a “laminate body”’ and see para [0037] teaching the induction machine of Centro may be used to weld (i.e., laminate) composite material with a thermoplastic matrix containing carbon fibers, further teaching bonding between a thermosetting material that requires a high heat for cure and a thermoplastic); 
placing pressure on the at least two work pieces in contact with one another (Fig. 1 and paras [0021]-[0022] teaching the application of pressure by a roller 15 or a linear piston);
induction heating a weld area formed where the at least two work pieces contact one another by moving an induction coil adjacent to, but not in contact with the weld area (Fig. 1 and paras [0014]-[0017] describing heating of two work pieces by an inductor 6 of a movable welding head 3 with coil 12 moving over a top surface of the pieces to be welded (and thus at a side opposite the laminating surface 11) to laminate the pieces to one another; Fig. 5 and para [0024] teach a hot zone (i.e., weld area) at interface between the two work pieces to be bonded that is below and spaced from the part outer surface where the induction coil is located and moving, thus illustrating how the induction coil is moved adjacent to, but not in contact with the weld area); and 
blowing air onto a surface of the work pieces that is adjacent to, but not at the weld area (Fig. 1 and paras [0015]-[0019] describing gas flow cooling device 4 that moves with the head 3 to direct cooling gas onto a surface of the first work piece at a side opposite the interface surface 11, thus directing air on the surface that is not the interface between the parts (i.e., weld area), but rather a top surface or surfaces adjacent to the weld area (either opposite to surface 11 or the top surface 10 that is located lateral to surface 11, Fig. 1 illustrating the lower work piece being wider than the upper work piece); para [0038] teaches the cooling device 4 can generate a flow of air or other suitable gasses; the left side of Fig. 5 illustrates how the hot zone is at a weld area and not at an outer (i.e., adjacent) upper surface of the upper part being welded, above which the head 3 and coil 12 are moving, with para [0024] teaching that Fig. 5 shows that surface cooling according to Centro is effective in achieving a desired temperature peak only at the welding interface)).
Centro is silent as to applying pressure to the work pieces using vacuum provided by a vacuum container that forms a seal around the work pieces.  Thus, Centro is also silent as to blowing the air on the vacuum container.   Soccard teaches a device 100 and method for welding thermoplastic composite materials (that may include mineral or organic fibers held in a reversible rigid matrix that becomes plastic starting from a certain temperature above their anticipated service temperatures (para [0006]) that includes positioning a first part (21), a metal insert (23) (i.e., susceptor) and at least a second part (22) into the device and covering the parts with a bladder (11) (i.e., vacuum bag) to define a closed volume (i.e., seal) around the parts (para [0067]), followed by moving a magnetic induction head (30) over the parts without contact with the parts or the bladder, while a partial vacuum is maintained in the closed volume (Abstract, Figs. 1 and 2; apparatus described at paras [0059]-[0072] and method at paras [0083]-[0090]).  
Soccard teaches it is known in the art to use local pressure, for example, at the induction head as such head moves along a weld line (i.e., as taught in Centro), to ensure intimate contact of the work pieces that are being induction welded (para [0015]).  However, Soccard teaches that such a process of providing local pressure limits the overall welding speed and creates temperature inhomogeneities that impact the quality of the final welded product (paras [0015]-[0017]).  Soccard teaches that its device and method of using vacuum pressure and an inductor spaced from the work pieces results in securing parts in a desired position before carrying out the welding process and the source of pressure does not displace the parts from their position during welding (paras [0091]-[0093]).   Furthermore, the induction head 30 that moves without close contact to the parts (para [0079]) may be moved rapidly as possible without the necessity of waiting for local pressure to be applied (para [0094]).  Also, by using a partial vacuum that is created beforehand, a risk of oxidation of the resin is limited (para [0095]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Centro by replacing the localized source of pressure according to Centro (i.e., the roller or piston that moves with the induction head), with a vacuum bladder/bag of Soccard, requiring modification of the induction head/cooling device combination of Centro to be spaced above the vacuum bag as taught by Soccard, thus providing an enclosure around the work pieces, and performing the pressure application step as a vacuum pressure step in cooperation with the operation of the moving induction head/cooling device of Centro, performing induction heating and also cooling from the device of Centro, which would necessarily provide blowing air directed against the vacuum bag so as to cool a top surface or surfaces of the work pieces as taught by Centro.  The substitution of a pressing bladder of Soccard for the pressure roller or piston of Centro being made for the advantages taught in Soccard that include improved, more secure, positioning of the work pieces with respect to one another prior to and during welding, more rapid welding speeds and reducing the risk of oxidation of the melting resin.   
Regarding the new claim limitation of wherein at least one film is placed within the laminate body to create focused heating by preventing heating in at least one area of the laminate body, Centro/Soccard is silent.
Calder teaches a composite wing box structure and method of making wherein the composite includes carbon fiber reinforced thermoplastic and a plurality of insulation elements to localize the heat formed during the process of manufacturing the structure (Abstract).  Calder teaches that a problem with bonding composite materials together is that fusing of the materials requires heating of the components above a temperature that can cause damage to the structure; thus there is a need for an efficient process for connecting composite components without causing such damage (para [0003]).  With reference to Figs. 1 and 3-4, Calder solves the problem by including insulation layers 60 embedded within structural layers 50, 52, 54, 56 and 58 that are to be laminated together (para [0038]).  The insulation layers 60 may be made from a thermoplastic material, such as one or more lamina (i.e., thin layer or film) of glass reinforced thermoplastic (paras [0042]-[0044]).  The layers 60 are configured to limit heat during welding and form a pattern that corresponds to the portions of the laminate intended to be welded (para [0045]), thus meeting the claim 1 requirement of a film that creates focused heating by preventing heating in at least one area of the laminate body.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Centro/Soccard to further include the use of insulation layers between structural layers (i.e., work pieces) as taught by Calder, particularly in  instances wherein fiber-reinforced and/or both thermoplastic and thermoset materials are included in the materials to be welded that may require a high heat for fusing together, for the advantage of limiting heat during welding to a desired pattern that corresponds to the portions of laminate being welded, thus preventing damage to the resulting composite, as taught by Calder.

Regarding claim 2, it is noted that this claim is a statement of result and not a method step and thus does not further limit the method of claim 1.  On the merits, see discussion above in the rejection of claim 1 of how the Centro teaching that its gas flow cooling device 4 keeps the work piece surface relatively cool, and significantly reduces the risk of generating surface defects (paras [0018]-[0019] and [0028]), thus teaching a process wherein an outer surface of the at least two work pieces adjoining the weld area is unaffected by the welding.

Regarding claim 5, the device of Soccard that includes cooperating insert 12, support 13 and bladder 11 for holding and enclosing parts 21 and 22 described at paras [0060]-[0071] provides a container for the parts with the bladder 11 being sealed at 14 to the support 13 understood as being a vacuum bag.

Regarding claim 6, the embodiments described in Centro do not include a susceptor.  However, Centro teaches it is known in the art to use a metal susceptor, for example a net, on the welding interface to concentrate the action of eddy currents in the area of interest (para [0007]).  Soccard teaches the use of metal inserts 23 placed between the parts to be welded, for example in the form of a metal wire mesh made from a magnetic material (i.e., ferromagnetic) so that an induced current is created when the metal insert is subjected to a magnetic field (para [0072]).  In view of the teachings of both Centro and Soccard, it would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to modify the method of Centro/Soccard/Calder to include the use of metal inserts as taught by Soccard for the predictable purpose of concentrating the action of eddy currents at the bonding surfaces as taught by both Centro and Soccard.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Regarding claim 12, Centro teaches a system for induction welding pieces to one another (Abstract. Fig. 1 and paras [0014]-[0020] teaching a welding machine 1 having a movable induction welding head 3 to weld facing surfaces 10 and 11 of respective work pieces, P1 and P2, to be bonded).  
The system of Centro includes:
an air source (Fig. 1 and paras [0015]-[0019] describing gas flow cooling device 4 that moves with the head 3 at a location spaced from a top surface of work pieces to direct cooling onto such top surface; para [0038] teaches the cooling device 4 can generate a flow of air or other suitable gasses; gas flow cooling device 4 is described as keeping the surface relatively cool, significantly reducing the risk of generating surface defects (paras [0018]-[0019] and [0028])); 
a support surface (Fig. 1; para [0014]; base 2 having a surface upon which the work pieces are located and supported); and 
an induction coil (Fig. 1; para [0016] describing induction head 3 with inductor 6  having an end portion formed by a single, twin, helical or double-T coil). 
Centro is silent as to its system including a device for creating vacuum or an enclosing container.
Soccard teaches a device 100 and method for welding thermoplastic parts that includes positioning a first part (21), a metal insert (23) (i.e., susceptor) and at least a second part (22) into the device providing a space to contain at least one of the parts in member 12 and covering the parts with a bladder (11) (i.e., vacuum bag), thus defining a closed volume (i.e., providing an enclosing container) around the parts (para [0067]) that is capable of creating a partial air vacuum in the closed volume (para [0068]), followed by moving a magnetic induction head (30) over the parts without contact, while a partial vacuum is maintained in the closed volume (Abstract, Figs. 1 and 2; apparatus described at paras [0059]-[0072] and method at paras [0083]-[0090]).  
Soccard teaches it is known in the prior art to use local pressure, for example, at the induction head as it moves along a weld line, to ensure intimate contact of the work pieces that are being induction welded (para [0015]).  The system of Centro includes such a device for local pressure in the form of pressure roller 15 that can move in coordination with the induction head 3 (Centro, Fig. 1; para [0021]).  Soccard teaches however, that such a process and apparatus (i.e., the pressing apparatus of Centro) for providing local pressure limits the overall welding speed and creates temperature inhomogeneities that impact the quality of the final welded product (paras [0015]-[0017]).  Soccard teaches that its device and method of using vacuum pressure and an inductor spaced from the work pieces results in securing parts in a desired position before carrying out the welding process and the source of pressure does not displace the parts from their position during welding (paras [0091]-[0093]).   Furthermore, the induction head 30 that moves without close contact to the parts (para [0079]) may be moved rapidly as possible without the necessity of waiting for local pressure to be applied (para [0094]).  Also, by using a partial vacuum that is created beforehand, a risk of oxidation of the resin is limited (para [0095]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the induction welding system of Centro to replace the pressure rollers or pistons of Centro with a vacuum container of Soccard, and thus also modify the moving induction coil/cooling device of Centro to be spaced above such vacuum container, also as taught by Soccard, for the advantages taught in Soccard of vacuum bag holding that provides secure, positioning of the work pieces with respect to one another prior to and during induction welding, allowing the induction coil to be moved at more rapid welding speeds and the reduction in the risk of oxidation of the melting resin.   
Regarding the limitations at the end of claim 12 (lines 8-15), including the new “wherein” clause, such limitations are method steps including the same subject recited in method claim 1 and directed to material or articles being worked upon by an apparatus that do not limit an apparatus claim.  MPEP 2115.  Any functional structural limitations that may be suggested by the recited method steps are also rendered obvious over Centro in view of Soccard and Calder for the same reasons as discussed above regarding the positively recited structural elements in claim 12 and also discussed with reference to their operation discussed in the rejection of claim 1, the rejection of claim 1 incorporated by reference herein.    

 Regarding claims 13, 16 and 17, the limitations of wherein an outer surface of work pieces being welded to one another is unaffected by induction welding, wherein at least one work piece being welded comprises a susceptor and wherein the at least one susceptor comprises a ferromagnetic or nonferromagnetic susceptor are all directed solely to material being worked upon and thus do not further limit the system (apparatus) claim 12.  MPEP 2115.

Regarding claims 14 and 15, see the rejection of claim 12 above and discussion of Soccard teaching an enclosing container using vacuum bladder 11 (i.e., vacuum bag) capable of forming vacuum pressure in the enclosing container.

Regarding claim 20, see the rejection of claim 12 above and Soccard teaching of forming a vacuum seal about the parts using the bladder 11 and seal 14 at paras [0066]-[0071].
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Centro in view of Soccard and Calder as applied to claim 1 and further in view of  Christensen et al., US 5,717,191 (hereafter Christensen).
Centro/Soccard/Calder is silent as to exposing the joined work pieces to a second inductive heating.  
Christensen teaches making thermoplastic welds using improved structural susceptors (Abstract).  In a method of Christensen a process of welding includes making a first pass with a welding head providing eddy currents sufficient to heat the susceptor and raising the temperature of thermoplastic material in laying surfaces to a softening or melting temperature (col. 7, lines 45-65).  Then, after the first pass of the welding head, the process is repeated three or more times (col. 7, line 65 to col. 8, line 2).  Christensen teaches that voids are reduced and bond strength improves with repetitions of the welding passes of the welding head over the same bond line (col. 8, lines 3-13).  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the method of Centro/Soccard (that may include the use of susceptors, see discussion at the rejection of claims 6 and 7 above) to include more than one pass of the induction head over the work pieces, subjecting the work pieces to additional heatings as taught by Christensen, for the advantages taught in Christensen, including improving bond strength and reducing voids in the bond line.

Response to Arguments
Applicant's arguments filed in the Remarks January 14, 2022 have been fully considered but they are not persuasive.  See the new Section 103 rejection above applying the Calder reference that renders moot some of Applicant’s arguments.  
As stated in the Final Rejection of April 21, 2022, the examiner disagrees with Applicant’s argument that modifying Centro in view of Soccard would destroy the respective intent of the references and change their principles of operation.  Please see the Response to Arguments in that office action.  
The new argument that modifying the method of Centro to include the vacuum bag of Soccard would prevent airflow from directly contacting the weld area “as desired” by Centro is not persuasive as Centro states its desires (objects) include providing a machine for bonding that permits a high level of production line automation (para [0011]) by using induction (para [0012]) and providing gas flow cooling on the basis of a signal received from a temperature sensor (para [0016]).  Thus, a “desire” of Centro is understood as providing cooling at a desired location, not a requirement for direct contact with air.  No evidence has been provided that directing a cooling gas onto a vacuum bag does not provide cooling.  
Finally, the argument that one skilled in the art would not be inclined based on Soccard to incorporate airflow directed to a vacuum bag is unpersuasive as Centro clearly teaches that the cooling gas is directed onto a zone heated by the inductor coil (see Abstract), such zone is the same whether or not covered by a vacuum bag.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746